—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered September 30, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant failed to preserve his current challenge to the factual portion of his plea allocution since he did not raise this issue in his motion to withdraw the plea (People v Patterson, 229 AD2d 551, lv denied 88 NY2d 1023). The case does not fit within the narrow exception to the preservation doctrine set forth in People v Lopez (71 NY2d 662, 666), since defendant’s allocution did not cast significant doubt on the voluntariness of his plea (People v Toxey, 86 NY2d 725; see also, People v Guerriero, 221 AD2d 560, lv denied 87 NY2d 902).
Defendant’s request for discretionary review of his sentence is meritless because he has already received the minimum sentence authorized by the law in effect at the time of the crime (Penal Law § 70.08 [3] [b]; CPL 470.20 [6]). Concur— Rosenberger, J. P., Nardelli, Wallach, Rubin and Mazzarelli, JJ.